Proceeding pursuant to CPLR article 78 to review a determination of the respondent board of trustees, dated August 15,1978 and made after a hearing, which found petitioner guilty of reckless handling of firearms and dismissed him from his position as a police *857officer. Petition granted to the extent that the determination is modified, on the law, by adding thereto a provision that petitioner is entitled to back pay for the period beginning 30 days after his suspension and ending on the date of his dismissal from service, less any moneys received during that period as provided in subdivision 3 of section 75 of the Civil Service Law. As so modified, determination confirmed and proceeding otherwise dismissed on the merits, without costs or disbursements. On the record before us, we hold that there was substantial evidence to support the finding that petitioner was guilty of the charges preferred against him (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176). Furthermore, the penalty imposed (termination of employment) was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Matter of Pell v Board of Educ., 34 NY2d 222). Under such circumstances, we are compelled to confirm these determinations. Notwithstanding his dismissal, petitioner is entitled to back pay for the period of his suspension in excess of 30 days, less any moneys received during that period as provided in subdivision 3 of section 75 of the Civil Service Law (see Matter of Amkraut v Hults, 21 AD2d 260; Matter of Coping v New York City Tr. Auth., 57 AD2d 621). Lazer, J. P., Mangano, Gibbons and Cohalan, JJ., concur.